 
 
IB 
Union Calendar No. 388 
112th CONGRESS 2d Session 
H. R. 5973 
[Report No. 112–542] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2012 
Mr. Kingston, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies programs for the fiscal year ending September 30, 2013, and for other purposes.  
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies programs for fiscal year ending September 30, 2013, and for other purposes, namely:  
IAGRICULTURAL PROGRAMSProduction, Processing and MarketingOffice of the Secretary(including transfers of funds)For necessary expenses of the Office of the Secretary, $89,632,000, of which not to exceed $2,959,000 shall be available for the immediate Office of the Secretary; not to exceed $439,000 shall be available for the Office of Tribal Relations; not to exceed $12,584,000 shall be available for the National Appeals Division; not to exceed $1,295,000 shall be available for the Office of Homeland Security and Emergency Coordination; not to exceed $1,185,000 shall be available for the Office of Advocacy and Outreach; not to exceed $17,867,000 shall be available for the Office of the Assistant Secretary for Administration, of which $17,118,000 shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department; not to exceed $3,504,000 shall be available for the Office of Assistant Secretary for Congressional Relations to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; not to exceed $7,904,000 shall be available for the Office of Communications; not to exceed $38,558,000 shall be available for the Office of the General Counsel and not to exceed $3,337,000 for the Office of Ethics: Provided, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: Provided further, That not to exceed $11,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Executive OperationsOffice of the chief economistFor necessary expenses of the Office of the Chief Economist, $10,953,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $8,767,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Office of the Chief Information OfficerFor necessary expenses of the Office of the Chief Information Officer, $43,150,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Office of the Chief Financial OfficerFor necessary expenses of the Office of the Chief Financial Officer, $5,537,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $831,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $20,580,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Agriculture buildings and facilities and rental payments(INCLUDING TRANSFERS OF FUNDS)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 486, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $189,167,000, to remain available until expended, of which $175,694,000 shall be available for payments to the General Services Administration for rent; and of which $13,473,000 for payment to the Department of Homeland Security for building security activities: 
Provided, That the Secretary may use unobligated prior year balances of an agency or office that are no longer available for new obligation to cover shortfalls incurred in prior year rental payments for such agency or office: 
 Provided further, That the Secretary is authorized to transfer funds from a Departmental agency to this account to recover the full cost of the space and security expenses of that agency that are funded by this account when the actual costs exceed the agency estimate which will be available for the activities and payments described herein: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Hazardous materials management(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), $3,520,000, to remain available until expended: 
Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978, $86,621,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978, and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to Public Law 95–452 and section 1337 of Public Law 97–98: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Office of the under secretary for research, education and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education and Economics, $831,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Economic research serviceFor necessary expenses of the Economic Research Service, $75,000,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $175,227,000, of which up to $61,250,000 shall be available until expended for the Census of Agriculture: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Agricultural research serviceSALARIES AND EXPENSESFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,073,499,000: 
Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: 
 Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $375,000, except for headhouses or greenhouses which shall each be limited to $1,200,000, and except for 10 buildings to be constructed or improved at a cost not to exceed $750,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $375,000, whichever is greater: 
 Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: 
 Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: 
 Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: 
 Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.National Institute of Food and AgricultureResearch and Education ActivitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $691,487,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Research and Education Activities in the report accompanying this Act: Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, capacity building for non-land-grant colleges of agriculture, the agriculture and food research initiative, Critical Agricultural Materials Act, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended: Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000: Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii: Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Native American Institutions Endowment FundFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,642,000, to remain available until expended: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Extension ActivitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $462,473,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Extension Activities in the report accompanying this Act: Provided, That funds for facility improvements at 1890 institutions shall remain available until expended: Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93-471 shall be available for retirement and employees' compensation costs for extension agents: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Integrated ActivitiesFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $21,052,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Integrated Activities in the report accompanying this Act: Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2014: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading. Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $831,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Animal and Plant Health Inspection ServiceSalaries and Expenses(including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $790,227,000, of which $1,000,000, to be available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (“contingency fund”) to the extent necessary to meet emergency conditions; of which $15,000,000, to remain available until expended, shall be used for the cotton pests program for cost share purposes or for debt retirement for active eradication zones; of which $34,500,000, to remain available until expended, shall be for Animal Health Technical Services; of which $500,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $52,000,000, to remain available until expended, shall be used to support avian health; of which $4,167,000, to remain available until expended, shall be for information technology infrastructure; of which $151,450,000, to remain available until expended, shall be for specialty crop pests; of which, $8,867,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $45,000,000, to remain available until expended, shall be for tree and wood pests; of which $2,500,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $1,000,000, to remain available until expended, shall be for wildlife services methods development; of which $1,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: Provided, That, of amounts available under this heading for the screwworm program, $4,971,000 shall remain available until expended: 
Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: 
Provided further, That this appropriation shall be available for the operation and maintenance of aircraft and the purchase of not to exceed four, of which two shall be for replacement only: 
Provided further, That, in addition, in emergencies which threaten any segment of the agricultural production industry of this country, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: 
Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.In fiscal year 2013, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services.Agricultural Marketing ServiceMARKETING SERVICESFor necessary expenses of the Agricultural Marketing Service, $77,032,000: 
Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701).Limitation on Administrative ExpensesNot to exceed $62,101,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: 
Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Funds for Strengthening Markets, Income, and Supply (Section 32)(INCLUDING TRANSFERS OF FUNDS)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of August 8, 1956; (2) transfers otherwise provided in this Act; and (3) not more than $20,056,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961.Payments to States and PossessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,174,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Grain Inspection, Packers and Stockyards AdministrationSALARIES AND EXPENSESFor necessary expenses of the Grain Inspection, Packers and Stockyards Administration, $36,995,000: 
Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.limitation on inspection and weighing services expensesNot to exceed $50,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: 
Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $755,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Food Safety and Inspection ServiceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $50,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $995,503,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): 
Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: 
 Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2013 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act: 
 Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Office of the under secretary for farm and foreign agricultural servicesFor necessary expenses of the Office of the Under Secretary for Farm and Foreign Agricultural Services, $831,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Farm service agencySALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Farm Service Agency, $1,180,499,000: 
Provided, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: 
 Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: 
 Provided further, That funds made available to county committees shall remain available until expended: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.STATE MEDIATION GRANTSFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $3,684,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $3,741,000, to remain available until expended: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Dairy Indemnity Program(INCLUDING TRANSFER OF FUNDS)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: 
Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12).Agricultural Credit Insurance Fund Program Account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), and Indian highly fractionated land loans (25 U.S.C. 488) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $1,500,000,000 for guaranteed farm ownership loans and $475,000,000 for farm ownership direct loans; $1,500,000,000 for unsubsidized guaranteed operating loans and $1,050,090,000 for direct operating loans; Indian tribe land acquisition loans, $2,000,000; guaranteed conservation loans, $150,000,000; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $100,000,000: 
Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: farm ownership, $20,140,000 for direct loans; farm operating loans, $58,490,000 for direct operating loans, $17,850,000 for unsubsidized guaranteed operating loans, and Indian highly fractionated land loans, $173,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $292,241,000, of which $284,495,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: 
Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer.Risk management agencyFor necessary expenses of the Risk Management Agency, $73,402,000: 
Provided, That the funds made available under section 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) may be used for the Common Information Management System: 
 Provided further, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i): Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.CORPORATIONSThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided.Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended.Commodity credit corporation fund Reimbursement for net realized losses(INCLUDING TRANSFERS OF FUNDS)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): 
Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business.Hazardous waste management(LIMITATION ON EXPENSES)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $5,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Resource Conservation and Recovery Act (42 U.S.C. 6961). 
IICONSERVATION PROGRAMS Office of the under secretary for natural resources and environmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $831,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Natural Resources Conservation ServiceConservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 428a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $812,032,000, to remain available until September 30, 2014: 
Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: 
 Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Watershed Rehabilitation ProgramUnder the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $14,700,000 is provided: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.  
IIIRURAL DEVELOPMENT PROGRAMSOffice of the under secretary for rural developmentFor necessary expenses of the Office of the Under Secretary for Rural Development, $831,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Rural Development Salaries and Expenses(INCLUDING TRANSFERS OF FUNDS)For necessary expenses for carrying out the administration and implementation of programs in the Rural Development mission area, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $178,383,000: 
Provided, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support the Rural Development mission area: 
 Provided further, That any balances available from prior years for the Rural Utilities Service, Rural Housing Service, and the Rural Business—Cooperative Service salaries and expenses accounts shall be transferred to and merged with this appropriation: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Rural housing serviceRural housing insurance fund program account(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $652,764,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $10,190,000 for section 504 housing repair loans; $31,277,000 for section 515 rental housing; $150,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; and $5,000,000 for section 523 self-help housing land development loans: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $38,970,000 shall be for direct loans; section 504 housing repair loans, $1,393,000; and repair, rehabilitation, and new construction of section 515 rental housing, $11,000,000: 
 Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized.In addition, for the cost of direct loans, grants, and contracts, as authorized by 42 U.S.C. 1484 and 1486, $13,810,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: 
Provided, That any balances available for the Farm Labor Program Account shall be transferred and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $408,127,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rental Assistance ProgramFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $888,060,000; and, in addition, such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: 
Provided, That of this amount not less than $1,470,000 is available for newly constructed units financed by section 515 of the Housing Act of 1949, and not less than $2,450,000 is for newly constructed units financed under sections 514 and 516 of the Housing Act of 1949: 
Provided further, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a 1-year period: 
Provided further, That any unexpended balances remaining at the end of such one-year agreements may be transferred and used for the purposes of any debt reduction; maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: 
Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2013 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: 
Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Multi-family housing revitalization program accountFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $12,740,000, to remain available until expended: 
Provided, That of the funds made available under this heading, $10,780,000, shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: 
 Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: 
 Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: 
 Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: 
 Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph: 
 Provided further, That of the funds made available under this heading, $1,960,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: 
 Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: 
 Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: 
 Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: 
 Provided further, That in addition to any other available funds, the Secretary may expend not more than $980,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Mutual and self-help housing grantsFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $15,000,000, to remain available until expended: 
Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Rural housing assistance grantsFor grants for very low-income housing repair made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, $17,000,000, to remain available until expended: Provided,  That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading. Rural community facilities program account(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,200,000,000 for direct loans and $57,481,000 for guaranteed loans: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.For the cost of guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, $3,880,000, to remain available until expended.For the cost of grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $17,987,000, to remain available until expended: 
Provided, That $3,549,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: 
 Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: 
 Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: 
 Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: 
 Provided further, That $3,302,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: 
 Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Rural Business—Cooperative ServiceRural business program account(INCLUDING TRANSFERS OF FUNDS)For the cost of loan guarantees and grants, for the rural business development programs authorized by sections 306 and 310B and described in sections 310B(g) and 381E(d)(3) of the Consolidated Farm and Rural Development Act, $65,341,000, to remain available until expended: 
Provided, That of the amount appropriated under this heading, not to exceed $1,000,000 shall be made available for two grants to qualified national organizations to provide technical assistance for rural transportation in order to promote economic development and: 
 Provided further, That $3,920,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $245,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development: 
 Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading; Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Rural Development Loan Fund Program Account(including transfer of funds)For the principal amount of direct loans, as authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)), $17,710,000.For the cost of direct loans, $5,674,000, as authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)), of which $857,500 shall be available through June 30, 2013, for Federally Recognized Native American Tribes; and of which $1,715,000 shall be available through June 30, 2013, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.In addition, for administrative expenses to carry out the direct loan programs, $4,438,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rural economic development loans program account(INCLUDING RESCISSION OF FUNDS)For the principal amount of direct loans, as authorized under section 313 of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $33,077,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Of the funds derived from interest on the cushion of credit payments, as authorized by section 313 of the Rural Electrification Act of 1936, $180,000,000 shall not be obligated and $180,000,000 are rescinded.Rural cooperative development grantsFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $19,645,000, of which $2,205,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: 
Provided, That not to exceed $2,940,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $10,000,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note): Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Rural energy for america programFor the cost of a program of loan guarantees, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $3,332,000: 
Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Rural Utilities ServiceRural water and waste disposal program account(INCLUDING TRANSFERS OF FUNDS)For the cost of direct loans, loan guarantees, and grants for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $484,499,000, to remain available until expended, of which not to exceed $497,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $993,000 shall be available for the rural utilities program described in section 306E of such Act: 
Provided, That $59,484,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by 306C(a)(2)(B) and 306D of the Consolidated Farm and Rural Development Act, Federally recognized Native American Tribes authorized by 306C(a)(1), and the Department of Hawaiian Home Lands (of the State of Hawaii): 
 Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: 
 Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: 
 Provided further, That not to exceed $18,620,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $5,635,000 shall be made available for a grant to a qualified non-profit multi-state regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $784,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: 
 Provided further, That not to exceed $14,700,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: 
Provided further, That not to exceed $3,332,000 shall be for solid waste management grants: 
 Provided further, That any prior year balances for high energy cost grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Cost Grants Account: 
 Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Rural electrification and telecommunications loans program account(INCLUDING TRANSFER OF FUNDS)The principal amount of direct and guaranteed loans as authorized by sections 305 and 306 of the Rural Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows: 5 percent rural electrification loans, $100,000,000; loans made pursuant to section 306 of that Act, rural electric, $6,500,000,000; cost of money rural telecommunications loans, $690,000,000: 
Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon sequestration systems: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $34,467,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Distance learning, telemedicine, and broadband programFor the principal amount of broadband telecommunication loans, $21,119,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $15,000,000, to remain available until expended.For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $2,000,000, to remain available until expended: 
Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $10,165,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa.  
IVDOMESTIC FOOD PROGRAMSOffice of the under secretary for food, nutrition and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition and Consumer Services, $755,000: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Food and nutrition serviceChild nutrition programs(INCLUDING TRANSFERS OF FUNDS)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $19,656,500,000, to remain available through September 30, 2014, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: 
Provided, That of the total amount available, $16,504,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).Special supplemental nutrition program for women, infants, and children (WIC)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $6,922,000,000, to remain available through September 30, 2014: 
Provided, That funds made available under section 17(h)(10) shall only be made available upon a determination by the Secretary that funds are available to meet caseload requirements without the use of the contingency reserve funds: 
 Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: 
 Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.SUPPLEMENTAL NUTRITION ASSISTANCE PROGRAMFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $79,993,795,000, of which $3,000,000,000, to remain available through September 30, 2014, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: 
Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: 
Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to State agencies and Federally recognized tribes participating in the Food Distribution Program on Indian Reservations: 
 Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: 
 Provided further, That funds made available for Employment and Training under this heading shall remain available until expended, notwithstanding section 16(h)(1) of the Food and Nutrition Act of 2008: 
 Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.Commodity assistance programFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $237,489,000, to remain available through September 30, 2014: 
Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: 
 Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2013 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2014: 
 Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 10 percent for costs associated with the distribution of commodities: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $135,730,000: 
Provided, That of the funds provided herein $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading. 
VFOREIGN ASSISTANCE AND RELATED PROGRAMSForeign agricultural serviceSalaries and expenses(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Foreign Agricultural Service, including not to exceed $158,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $172,820,000: 
Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: 
 Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Food for peace title I direct credit and food for progress program account(INCLUDING TRANSFERS OF FUNDS)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $2,450,000, shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses: 
Provided, That funds made available for the cost of agreements under title I of the Agricultural Trade Development and Assistance Act of 1954 and for title I ocean freight differential may be used interchangeably between the two accounts with prior notice to the Committees on Appropriations of both Houses of Congress: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Food for peace title II grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480, as amended), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,149,680,000, to remain available until expended: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Commodity credit corporation export (Loans) credit guarantee program account(INCLUDING TRANSFERS OF FUNDS)For administrative expenses to carry out the Commodity Credit Corporation's export guarantee program, GSM 102 and GSM 103, $6,684,000; to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,336,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $348,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses: Provided, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.Mc Govern-Dole international food for education and child nutrition program grantsFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $180,320,000, to remain available until expended: 
Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein: Provided further, That not later than 15 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading.  
VIRELATED AGENCIES AND FOOD AND DRUG ADMINISTRATIONDEPARTMENT OF HEALTH AND HUMAN SERVICESFood and Drug AdministrationSalaries and ExpensesFor necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $3,834,691,000: 
Provided, That of the amount provided under this heading, $712,808,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended, and shall not include any fees pursuant to 21 U.S.C. 379h(a)(2) and (a)(3) assessed for fiscal year 2014 but collected in fiscal year 2013; $69,700,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $30,530,000 shall be derived from animal drug user fees authorized by section 740 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–12), and shall be credited to this account and remain available until expended; $7,595,000 shall be derived from animal generic drug user fees authorized by section 741 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–21), and shall be credited to this account and shall remain available until expended; $505,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s and shall be credited to this account and remain available until expended; $12,925,000 shall be derived from food and feed recall fees authorized by section 743 of the Federal Food, Drug, and Cosmetic Act (Public Law 75–717), as amended by the Food Safety Modernization Act (Public Law 111–353), and shall be credited to this account and remain available until expended; $15,367,000 shall be derived from food reinspection fees authorized by section 743 of the Federal Food, Drug, and Cosmetic Act (Public Law 75–717), as amended by the Food Safety Modernization Act (Public Law 111–353), and shall be credited to this account and remain available until expended; and amounts derived from voluntary qualified importer program fees authorized by section 743 of the Federal Food, Drug, and Cosmetic Act (Public Law 75–717), as amended by the Food Safety Modernization Act (Public Law 111–353), and shall be credited to this account and remain available until expended: 
 Provided further, That in addition and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees that exceed the fiscal year 2013 limitation are appropriated and shall be credited to this account and remain available until expended: 
 Provided further, That fees derived from prescription drug, medical device, animal drug, animal generic drug, and tobacco product assessments for fiscal year 2013 received during fiscal year 2013, including any such fees assessed prior to fiscal year 2013 but credited for fiscal year 2013, shall be subject to the fiscal year 2013 limitations: 
 Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: 
 Provided further, That of the total amount appropriated: (1) $883,503,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $999,966,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs, of which no less than $52,499,000 shall be available for the Office of Generic Drugs; (3) $316,096,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $173,478,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $358,691,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $58,895,000 shall be for the National Center for Toxicological Research; (7) $482,398,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) not to exceed $139,348,000 shall be for Rent and Related activities, of which $44,023,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) not to exceed $196,985,000 shall be for payments to the General Services Administration for rent; and (10) $225,331,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Foods, the Office of Medical and Tobacco Products, the Office of Global and Regulatory Policy, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: 
Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for the Office of the Commissioner of Food and Drugs: 
Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, and priority review user fees authorized by 21 U.S.C. 360n may be credited to this account, to remain available until expended.Independent AgenciesCommodity Futures Trading CommissionFor necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, $180,405,000, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, of which $32,000,000, shall be for the purchase of information technology until September 30, 2014, except that such amount shall not be used for personnel compensation and benefits, and of which $1,379,000 shall be for the Office of the Inspector General: Provided, That not later than 15 days after the date of the enactment of this Act, the Chairman of the Commodity Futures Trading Commission shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan by program, project, and activity for the funds made available under this heading: Provided further, That the Chairman of the Commodity Futures Trading Commission shall develop and report to the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Agriculture, the Senate Committee on Agriculture, Nutrition and Forestry, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs within 30 days after the date of the enactment of this Act, a schedule of implementation and sequencing of all rules, regulations, and orders under section 716 of Public Law 111-203, and under the amendments made by section 737 of Public Law 111-203 and section 4m of the Commodity Exchange Act, including all Commission cost benefit analyses and studies relied upon in the formulation of any regulations issued in implementing such section 716 and such amendments.Farm Credit AdministrationLimitation on Administrative ExpensesNot to exceed $59,780,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: 
Provided, That this limitation shall not apply to expenses associated with receiverships. 
VIIGENERAL PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)  
701.Within the unit limit of cost fixed by law, appropriations and authorizations made for the Department of Agriculture for the current fiscal year under this Act shall be available for the purchase, in addition to those specifically provided for, of not to exceed 204 passenger motor vehicles of which 170 shall be for replacement only, and for the hire of such vehicles: 
Provided, That notwithstanding this section, the only purchase of new passenger vehicles shall be for those determined by the Secretary to be necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety. 
702.The Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or other available unobligated discretionary balances of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture: 
Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: 
 Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: 
 Provided further, That none of the funds appropriated by this Act or made available to the Department's Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department's National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 724 of this Act: 
 Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture allocated for the National Finance Center, the Secretary may reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement and implementation of a financial management plan, information technology, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: 
 Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of the House of Representatives and the Senate: 
 Provided further, That the limitation on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center. 
703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act. 
705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account. 
706.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: 
Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: 
 Provided further, That none of the funds available to the Department of Agriculture for information technology shall be obligated for projects over $25,000 prior to receipt of written approval by the Chief Information Officer. 
707.Funds made available under section 1240I and section 1241(a) of the Food Security Act of 1985 and section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year. 
708.Notwithstanding any other provision of law, any former RUS borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313(b)(2)(B) of such Act in the same manner as a borrower under such Act. 
709.Notwithstanding any other provision of law, for the purposes of a grant under section 412 of the Agricultural Research, Extension, and Education Reform Act of 1998, none of the funds in this or any other Act may be used to prohibit the provision of in-kind support from non-Federal sources under section 412(e)(3) of such Act in the form of unrecovered indirect costs not otherwise charged against the grant, consistent with the indirect rate of cost approved for a recipient. 
710.Except as otherwise specifically provided by law, unobligated balances remaining available at the end of the fiscal year from appropriations made available for salaries and expenses in this Act for the Farm Service Agency and the Rural Development mission area, shall remain available through September 30, 2014, for information technology expenses. 
711.The Secretary of Agriculture may authorize a State agency to use funds provided in this Act to exceed the maximum amount of liquid infant formula specified in 7 CFR 246.10 when issuing liquid infant formula to participants. 
712.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
713.In the case of each program established or amended by the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), other than by title I or subtitle A of title III of such Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation— 
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and 
(2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section. 
714.Notwithstanding any other provision of law, the amounts set forth in section 412(e)(1) of the Food for Peace Act (7 U.S.C. 1736f(e)(1)), may be reduced by up to 80 percent for emergency food needs as determined by the Administrator.  
715.Appropriations to the Department of Agriculture made available in fiscal years 2005, 2006, and 2007 to carry out section 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) for the cost of direct loans shall remain available until expended to disburse valid obligations. 
716.None of the funds made available in fiscal year 2013 or preceding fiscal years for programs authorized under the Food for Peace Act (7 U.S.C. 1691 et seq.) in excess of $20,000,000 shall be used to reimburse the Commodity Credit Corporation for the release of eligible commodities under section 302(f)(2)(A) of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1): 
Provided, That any such funds made available to reimburse the Commodity Credit Corporation shall only be used pursuant to section 302(b)(2)(B)(i) of the Bill Emerson Humanitarian Trust Act. 
717.Of the funds made available by this Act, not more than $1,800,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants. 
718.None of the funds in this Act shall be available to pay indirect costs charged against any agricultural research, education, or extension grant awards issued by the National Institute of Food and Agriculture that exceed 30 percent of total Federal funds provided under each award: 
Provided, That notwithstanding section 1462 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310), funds provided by this Act for grants awarded competitively by the National Institute of Food and Agriculture shall be available to pay full allowable indirect costs for each grant awarded under section 9 of the Small Business Act (15 U.S.C. 638). 
719.None of the funds made available by this or any other Act may be used to write, prepare, or publish a final rule or an interim final rule in furtherance of, or otherwise to implement, Implementation of Regulations Required Under Title XI, of the Food, Conservation and Energy Act of 2008; Conduct in Violation of the Act (75 Fed. Reg. 35338 (June 22, 2010)) unless the combined annual cost to the economy of such rules does not exceed $100,000,000 or such rules have already been published in compliance with Section 721 of the Consolidated and Further Continuing Appropriations Act, 2012, Public Law 112-55: Provided, That no funds made available by this or any other Act be used to publish a final or interim final rule in furtherance of, or otherwise to implement, proposed sections 201.2(l), 201.2(t), 201.2(u), 201.3(c), 201.210, 201.211, 201.213, or 201.214 of Implementation of Regulations Required Under Title XI of the Food, Conservation and Energy Act of 2008; Conduct in Violation of the Act (75 Fed. Reg. 35338 (June 22, 2010)): Provided further, That none of the funds made available by this or any other Act may be used to implement such rules until 60 days from the publication date of such rules: Provided further, That none of the funds made available by this Act may be used to enforce or to take regulatory action based on or in furtherance of sections 201.2(n), 201.2(o), 201.3(a), or 201.215(a), of Title 9 of the Code of Federal Regulations, as they exist at the time this Act is passed, or to write, prepare, or publish a final or interim final rule in furtherance of, or otherwise to implement, the definitions or criteria embodied in these sections: Provided further, That the Secretary of Agriculture shall, within 60 days, rescind sections 201.2(n), 201.2(o), 201.3(a), or 201.215(a), of Title 9 of the Code of Federal Regulations.. 
720.Of the unobligated balances provided pursuant to section 16(h)(1)(A) of the Food and Nutrition Act of 2008, $11,000,000 are hereby rescinded. 
721.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out the following: 
(1)The Conservation Stewardship Program authorized by sections 1238D–1238G of the Food Security Act of 1985 (16 U.S.C. 3838d–3838g) in excess of $1,025,000,000; 
(2)The Watershed Rehabilitation program authorized by section 14(h) of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)); 
(3)The Environmental Quality Incentives Program as authorized by sections 1240–1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–3839aa–8) in excess of $1,400,000,000; 
(4)The Farmland Protection Program as authorized by section 1238I of the Food Security Act of 1985 (16 U.S.C. 3838i) in excess of $150,000,000; 
(5)The Grassland Reserve Program as authorized by sections 1238O–1238Q of the Food Security Act of 1985 (16 U.S.C. 3838o–3838q) in excess of 23,000 acres in fiscal year 2013; 
(6)The Wetlands Reserve Program authorized by sections 1237–1237F of the Food Security Act of 1985 (16 U.S.C. 3837–3837f) to enroll in excess of 163,250 acres in fiscal year 2013; 
(7)The Wildlife Habitat Incentives Act authorized by section 1240N of the Food Security Act of 1985 (16 U.S.C. 3839bb–1)) in excess of $45,000,000; 
(8)The Bioenergy Program for Advanced Biofuels authorized by section 9005 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105) in excess of $55,000,000; 
(9)Agricultural Management Assistance Program as authorized by section 524 of the Federal Crop Insurance Act, as amended (7 U.S.C. 1524) in excess of $2,500,000 for the Natural Resources Conservation Service;  
722.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under subsection (b)(2)(A)(v) of section 14222 of Public Law 110–246 in excess of $951,000,000, as follows: Child Nutrition Programs Entitlement Commodities—$465,000,000; State Option Contracts—$5,000,000; Removal of Defective Commodities—$2,500,000: Provided, That none of the funds made available in this Act or any other Act shall be used for salaries and expenses to carry out in this fiscal year section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act as amended by section 4304 of Public Law 110–246 in excess of $41,000,000, including the transfer of funds under subsection (c) of section 14222 of Public Law 110–246, until October 1, 2013: Provided further, That $117,000,000 made available on October 1, 2013, to carry out section 19(i)(1)(E) of the Richard B. Russell National School Lunch Act as amended by section 4304 of Public Law 110–246 shall be excluded from the limitation described in subsection (b)(2)(A)(vi) of section 14222 of Public Law 110–246: Provided further, That none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture or officer of the Commodity Credit Corporation to carry out clause 3 of section 32 of the Agricultural Adjustment Act of 1935 (Public Law 74–320, 7 U.S.C. 612c, as amended), or for any surplus removal activities or price support activities under section 5 of the Commodity Credit Corporation Charter Act: Provided further, That of the available unobligated balances under (b)(2)(A)(v) of section 14222 of Public Law 110–246, $180,000,000 are hereby rescinded. 
723.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's Budget submission to the Congress of the United States for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the Budget unless such Budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2014 appropriations Act. 
724. 
(a)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that— 
(1)creates new programs; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; 
(5)reorganizes offices, programs, or activities; or 
(6)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission (as the case may be) notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. 
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission (as the case may be) notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority. 
(c)The Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission shall notify in writing the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act. 
(d)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture, the Secretary of Health and Human Services or the Chairman of the Commodity Futures Trading Commission receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 
725.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan. 
726.None of the funds appropriated or otherwise made available to the Department of Agriculture or the Food and Drug Administration shall be used to transmit or otherwise make available to any non-Department of Agriculture or non-Department of Health and Human Services employee questions or responses to questions that are a result of information requested for the appropriations hearing process. 
727.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
728.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 30 days unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 
729.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that was convicted (or had an officer or agent of such corporation acting on behalf of the corporation convicted) of a felony criminal violation under any Federal or State law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation, or such officer or agent, and made a determination that this further action is not necessary to protect the interests of the Government. 
730.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
731.Funds made available by this Act under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) may only be used to provide assistance to recipient nations if adequate monitoring and controls, as determined by the Administrator of the U.S. Agency for International Development, are in place to ensure that emergency food aid is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes. 
732.None of the funds made available by this Act may be used to pay the salaries and expenses of personnel who provide nonrecourse marketing assistance loans for mohair under section 1201 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8731). 
733.In the event that a determination of non-regulated status made pursuant to section 411 of the Plant Protection Act is or has been invalidated or vacated, the Secretary of Agriculture shall, notwithstanding any other provision of law, upon request by a farmer, grower, farm operator, or producer, immediately grant temporary permit(s) or temporary deregulation in part, subject to necessary and appropriate conditions consistent with section 411(a) or 412(c) of the Plant Protection Act, which interim conditions shall authorize the movement, introduction, continued cultivation, commercialization and other specifically enumerated activities and requirements, including measures designed to mitigate or minimize potential adverse environmental effects, if any, relevant to the Secretary's evaluation of the petition for non-regulated status, while ensuring that growers or other users are able to move, plant, cultivate, introduce into commerce and carry out other authorized activities in a timely manner: Provided, That all such conditions shall be applicable only for the interim period necessary for the Secretary to complete any required analyses or consultations related to the petition for non-regulated status: Provided further, That nothing in this section shall be construed as limiting the Secretary’s authority under section 411, 412 and 414 of the Plant Protection Act. 
734.None of the funds made available by this or any other Act may be used to pay for mitigation associated with the removal of Federal Energy Regulatory Commission Project number 2342. 
735.Of the unobligated balance of funds available to the Department of Agriculture for the cost of broadband loans under the heading ‘‘Rural Development Programs—Rural Utilities Service—Distance Learning, Telemedicine, and Broadband Program’’ in prior appro- priation Acts, $26,126,000 is rescinded. 
736.Of the unobligated balances provided pursuant to section 9004(d)(1)) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8104), $28,450,000 are hereby rescinded. 
737. 
(a)Section 1238N(b)(1) of the Food Security Act of 1985 (16 U.S.C. 3838n(b)(1)) is amended by striking 2012 and inserting 2014 . 
(b)Section 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended in the matter preceding paragraph (1) by inserting (5), before (6),. 
738. 
(a)Section 1237(c) of the Food Security Act of 1985 (16 U.S.C. 3837(c)) is amended in the matter preceding paragraph (1) by striking 2012 and inserting 2014. 
(b)Section 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended in the matter preceding paragraph (1) by inserting (2), before (3)(B).  
739.Funds received by the Secretary of Agriculture in the global settlement of any Federal litigation concerning Federal mortgage loans during fiscal year 2012 may be expended, in addition to any other available funds, by the Rural Housing Service to pay for costs associated with servicing single family housing loans guaranteed by the Rural Housing Service and such funds shall remain available until expended. 
740.Notwithstanding this Act or any other Act, of the unobligated balances available to the Department of Agriculture from prior years appropriations, with the exception of Rural Development and Domestic Food Programs, $11,000,000 in appropriated discretionary funds are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended. 
741.Notwithstanding this or any other Act, of the unobligated balances available to the Food and Drug Administration from prior years appropriations, $47,723,000 in appropriated discretionary funds are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or Balanced Budget and Emergency Deficit Control Act of 1985, as amended.  
742.None of the funds made available by this Act may be used to provide (or to pay the salaries and expenses of personnel to provide) any benefit described in section 1001D(b)(1)(C) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)(1)(C)) to a person or legal entity whose average adjusted gross income exceeds $250,000.  
743.None of the funds made available by this Act may be used to exclude or restrict the eligibility of any variety of fresh, whole, or cut vegetables, except for vegetables with added sugars, fats, or oils, from being provided as supplemental foods under the special supplemental nutrition program for women, infants, and children under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).  
744.None of the funds made available in this Act may be used to pay the salaries or expenses of personnel to— 
(1)inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603); 
(2)inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note; Public Law 104–127); or 
(3)implement or enforce section 352.19 of title 9, Code of Federal Regulations.spending reduction account 
745.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0. 
This Act may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2013.  
 
 
June 20, 2012 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
